2Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
1.	Claims 1, 5 and 9-17 are all the claims for this application.
2.	Claims 12-16 are joined for examination.
3.	Claims 10, 12-13 and 15-16 are amended by Examiner’s Amendment set forth below.
4.	Claims 1, 5 and 9-17 are all the claims under examination.
	
Withdrawal of Rejections
Double Patenting
5.	The rejection of Claims 1, 5, 9-11 and 17 on the ground of nonstatutory double patenting as being unpatentable over claim 7 of copending Application No. 15/121,644 (20160362467 reference application; now USPN 10752665) is withdrawn. 
The terminal disclaimer filed on 2/16/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USPN 10752665 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

6.	The rejection of Claims 1, 5, 9-11 and 17 on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 10, and 13 of U.S. Patent No. 10611811 is withdrawn. 
2/16/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USPN 10611811 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
7.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kate Neville on 2/22/2022.
The application has been amended as follows: 
10. (Currently amended) A bi-specific T-cell engager according to claim 1, which comprises the sequence shown as SEQ ID No. 10, 11 or 12 or a sequence which has at least 90% sequence identity to SEQ ID No. 10, 11 or 12 and comprises the CDRs from the sequence of SEQ ID No. 10, 11 or 12, and wherein the bispecific T-cell engager i) binds BCMA and ii) activates a T cell.
12. (Currently amended) A nucleic acid sequence which encodes a bi-specific T-cell engager according to claim 1.
13. (Currently amended) A nucleic acid sequence according to claim 12 which comprises the sequence shown as SEQ ID No 19, 20 or 21 or a variant thereof having at least 80% sequence identity to SEQ ID No 19, 20 or 21 and which encodes the CDRs from the sequence of SEQ ID No. 10, 11 or 12, and wherein the encoded bispecific T-cell engager i) binds BCMA and ii) activates a T cell.
15. (Currently amended) A host cell which comprises a nucleic acid sequence according to claim 12 and expresses a bi-specificT-cell engager 
16. (Currently amended) A method for producing a bi-specific T-cell engager of claim 15 T-cell engager is produced.

REASONS FOR ALLOWANCE
8.	The following is an examiner’s statement of reasons for allowance: the claimed invention is found to be free from the art and supported by the specification.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
9.	Claims 1, 5 and 9-17 are allowed.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LYNN A BRISTOL/Primary Examiner, Art Unit 1643